           Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 1 of 24


                                                                                    1
                      COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss                                           SUPERIOR COURT
                                                      BUSINESS LITIGATION SESSION
                                                      CIVIL DOCKET NO.


                                                      ) E-FILED 6/18/2021
ALTON “LEE” MILES, III,                               )
                                                      )
     Plaintiff,                                       )
                                                      )
v.                                                    )
                                                      )
PETER J. CAMBS JR. and KURT FESHBACH,                 )
                                                      )
     Defendants.                                      )
                                                      )

                                     COMPLAINT

      I.      INTRODUCTION

      1.      Massachusetts-based employee, Alton “Lee” Miles, III

              (“Miles”), asserts this action against his former

              employers, the Defendants Peter J. Cambs Jr.

              (“Cambs”) and Kurt Feshbach (“Feshbach”).

      2.      The Defendants hired Miles to perform equity research

              and write investment recommendations with an hourly

              pay rate and maximum amount per report. The

              Defendants have failed and refused to pay Miles

              anything for his work and instead have unlawfully

              detained his wages.
      Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 2 of 24




3.       Among other claims set forth below, Cambs and

         Feshbach have violated the Massachusetts Wage Act,

         breached an employment agreement and committed

         fraud.

4.       By letter dated May 19, 2021, attached as Exhibit A,

         the Massachusetts Attorney General has granted the

         Plaintiff authorization to commence suit against Cambs.

5.       By letter dated May 19, 2021, attached as Exhibit B,

         the Massachusetts Attorney General has granted the

         Plaintiff authorization to commence suit against

         Feshbach.

II.     PARTIES

6.       Miles is a resident of Dover, Massachusetts. He worked

         for the Defendants from July 2019 to December 2019.

7.       Cambs is a resident of New York.

8.       Feshbach is a resident of Florida.

III.    JURISDICTION AND VENUE

9.       This case is appropriate for the Suffolk County

         Superior Court Business Litigation Session (“BLS”)

         because the claims relate to an employment

         agreement involving a business relationship

         pertaining to financial analysis, involve claims of

                                       2
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 3 of 24




      fraud and breach of contract, and will require

      substantial case management.

10.   This Court has personal jurisdiction over the

      Defendants pursuant to Mass. Gen. Law Ch. 223A, §

      3, in that the Defendants transacted business

      relating to the subject matter of this lawsuit in the

      Commonwealth of Massachusetts.


IV.   STATEMENT OF FACTS

11.   Miles is a Magna cum Laude graduate of Harvard

      University with Highest Honors in Engineering. He

      also possesses an MBA from the Wharton Business

      School. He received his MBA with Distinction in

      Finance and Operations and was in the top 5% of his

      class at Wharton. He has over ten years of

      experience in equity research at prominent

      investment firms including Fidelity Investments,

      AllianceBernstein, Baird and KCG.

12.   Miles has published stock picks in multiple sectors

      that generated significant outperformance/“alpha” on

      both “long” and “short” positions. This means his buy

      recommendation (“long”) stock picks have



                                   3
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 4 of 24




      outperformed benchmarks on average by rising more

      than the benchmark stock market index. Likewise,

      his sell recommendation (“short”) stock picks have,

      on average, underperformed (gone down more or gone

      up less than) the benchmark stock market index.

      Miles’s stock recommendations have, on average,

      made money for clients on both the buy and sell

      recommendations.

13.   Cambs emailed Miles on June 25, 2019, seeking to

      hire Miles to work on long/short idea generation,

      equity research and writing equity research reports.

14.   Shortly after that email, Cambs and Feshbach

      interviewed Miles. The parties agreed that Miles

      would begin researching SVB Financial Group (stock

      ticker “SIVB”), a company that Cambs and Feshbach

      had selected as a potentially attractive short

      investment opportunity. The parties also agreed,

      provided Cambs and Feshbach were satisfied with

      the work product Miles delivered on SIVB, that the

      Defendants would hire Miles for future work and

      compensate him for future and past work on agreed

      terms.

                                   4
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 5 of 24




15.   Miles spent over 27 hours researching the company

      and creating work product including an investment

      thesis outline. Miles provided his research results to

      them on or about July 22, 2019, in an email and over

      a detailed phone conference call.

16.   On July 22, 2019, Cambs emailed Miles and asked

      Miles to start researching another company, Tiffany

      & Company (stock ticker “TIF”). Cambs also made

      clear that the Defendants did indeed want to hire

      Miles and compensate him. Cambs stated, for

      example, “we’re happy to start compensating you for

      this” and “we’re definitely not expecting you to work

      for free.”

17.   Early in the TIF research process in July 2019, the

      parties agreed that Cambs and Feshbach would pay

      Miles $300 per hour for initiation reports that were

      ultimately published, with a maximum of $35,000 per

      initiation report, and $300 per hour for additional

      incremental work on published companies beyond the

      initiation report. They further agreed on the lower

      rate of $250 per hour if the work was not ultimately

      sent to a client. The parties verbally agreed that

                                   5
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 6 of 24




      these payment terms would be retroactively applied

      to the prior work Miles did on SIVB. Miles accepted

      the Defendants’ offer of employment on these terms.

18.   Miles spent over 175 hours on his Tiffany research.

      That productive research resulted in a 28-page

      research report which was published to numerous

      clients/potential clients on or about August 14, 2019.

      Cambs and Feshbach expressed deep satisfaction and

      even delight with the high quality of Miles’s research

      report in both conference calls and emails.

19.   Miles also provided research on a variety of other

      companies at the request of Cambs and Feshbach.

20.   The parties agreed that Feshbach and especially

      Cambs would perform a client sales role while Miles

      performed a research and content creation role.

21.   The original payment timing terms the parties

      agreed to were that the Defendants would pay Miles

      25% of the hourly fees within two weeks after

      receiving a spreadsheet invoice and that they would

      pay Miles the remaining 75% no later than a few

      weeks thereafter.

22.   In addition to the hourly payment terms, the parties

                                   6
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 7 of 24




      also negotiated and agreed that the Defendants

      would grant Miles a one-third ownership stake in a

      business that Miles later learned was Center Lake

      Research, LLC (“Center Lake”). The Defendants

      breached this promise too; they never granted him

      the agreed ownership stake in Center Lake. Indeed,

      Feshbach later confirmed in writing that Miles never

      owned any interest in Center Lake or any other

      entity affiliated with the Defendants.

23.   Center Lake is a Florida limited liability company

      that is based out of a building that Feshbach has

      claimed he owns. Feshbach and Cambs told Miles

      that they each own one-half of Center Lake.

24.   Moreover, both Feshbach and Cambs controlled,

      directed, and participated to a substantial degree in

      formulating and determining policy and business

      activities for Center Lake. Among other examples of

      this authority, they each exercised hiring and firing

      discretion for Center Lake and directed all of its

      strategic activities. Cambs and Feshbach also

      controlled and directed the selection of the companies

      on which Miles did research and the projects on

                                   7
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 8 of 24




      which Miles worked.

25.   When the parties reached a meeting of the minds on

      the employment arrangement, Cambs and Feshback

      promised Miles they would be personally liable for

      any wages owed to Miles. Only later, when the

      Defendants made clear their intention to unlawfully

      detain Miles’s wages, did they begin to construct the

      false narrative that Miles was an employee of Center

      Lake.

26.   Miles completed work on the first assignment prior to

      the agreement of payment terms (as the negotiations

      were ongoing then), but the agreement retroactively

      covered the first assignment.

27.   The parties discussed, negotiated and expressly

      agreed that Cambs and Feshbach would pay Miles as

      promised regardless of whether Cambs and Feshbach

      were able to secure any paying clients. In other

      words, Miles bore no revenue risk at that time.

28.   Cambs and Feshbach never disputed Miles’s hours

      worked, tasks done, or quality of work in any email

      exchanges or phone conversations. In fact, they

      repeatedly expressed significant satisfaction and even

                                  8
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 9 of 24




      delight with the work Miles did and the time it took

      Miles to do that work. In other words, the defendants

      never disputed the invoices or amounts owed either

      verbally or in writing.

29.   Under the original payment terms, Miles researched

      several companies including those with the stock

      symbols SIVB, TIF, FOXF, OLLI, DENN, CZZ and

      others. That research led to the following products

      being sent to clients: 1) a 28-page TIF research report

      Miles wrote; 2) an approximately 20-page OLLI

      research report on which Miles worked and to which

      he contributed; 3) a 16-page DENN research report

      on which Miles worked and to which he contributed;

      4) Multiple maintenance/update reports about

      companies on which the parties had previously-

      published initiation reports; and 5) custom research

      and emails at Cambs’s request for a particular

      potential hedge fund client.

30.   On September 13, 2019, after Cambs and Feshbach

      expressed concern about their rising unpaid wage

      obligations to Miles, Miles volunteered to bear a

      modest amount (but not all) of the future client

                                     9
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 10 of 24




      revenue risk. The parties discussed modifying Miles’s

      employment agreement going forward in that Miles

      would bear some of the client revenue risk with a

      potential modest discount to the previously-agreed

      hourly rate, depending in part on client revenues

      Cambs and Feshbach were able to secure. However,

      the parties intended to engage in future negotiations

      about the size of the modest discount. They

      ultimately never reached a meeting of the minds on

      this modification.

31.   This modification did not impact the agreement of

      Cambs and Feshbach to pay Miles $56,960 for the

      work he completed prior to September 13, 2019. The

      Defendants owe Miles at least $65,000 in wages for

      his work after September 13, 2019.

32.   The work that Miles did after September 13, 2019,

      included researching companies with the stock

      symbols AXL, AYX, BBY, CVNA, DENN, GOOS,

      OLLI, SDC and TIF among others and publishing 55

      pages of initiation reports that Miles either wrote or

      helped write as well as many other pages of update

      reports. These reports included initiation reports on

                                  10
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 11 of 24




      AYX, DENN and SDC. Miles also screened numerous

      stocks and became actively involved in finding

      potential new clients. Overall, Miles worked far more

      hours for Cambs and Feshbach after September 13,

      2019 than he had prior to then.

33.   Shortly after Miles completed a major assignment, he

      sent a spreadsheet invoice to Cambs and Feshbach

      for payment on all work done through the completion

      of that major assignment. The spreadsheet showed

      the hours he worked in connection with each

      company project, the hourly payment rate, and

      descriptions of what he did during the time worked.

      Cambs and Feshbach never disputed the invoice

      spreadsheets Miles provided or expressed any

      disagreement with the hours Miles worked. Miles

      emailed the spreadsheet invoices to Cambs and

      Feshbach multiple times, including on September 3,

      2019, December 17, 2019, and May 7, 2020, as

      examples.

34.   Miles worked remotely for the Defendants. He

      completed most or substantially all of his work from

      Massachusetts, where he resides, except for a Tiffany

                                 11
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 12 of 24




      research trip to Tiffany’s flagship store in New York

      City.

35.   Throughout the parties’ relationship, Cambs and

      Feshbach each made multiple promises to pay Miles

      what they owed him, even if it was out of their

      personal assets and/or their other businesses.

36.   Feshbach and especially Cambs gave Miles several

      significant positive reports (verbally and via email)

      on the strong likelihood of getting meaningful

      revenue from likely clients. It appears Cambs may

      have been purposefully misleading Miles by

      presenting a false and overly optimistic outlook in

      order to fraudulently induce Miles to continue to

      work for him and Feshbach.

37.   In November 2019, Cambs and Feshbach asked Miles

      to expand his role and help find new clients as well as

      generate content of stock recommendations and

      research reports. Miles agreed to help. He explored

      and recommended forming a partnership with

      Kailash Capital (“Kailash”), run by former work

      colleagues of Miles. This potential partnership might

      have enabled Cambs, Feshbach and Miles to cross-

                                  12
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 13 of 24




      sell research to the significant number of clients that

      Kailash Capital already had. Miles told Cambs and

      Feshbach of the potential synergies of Center Lake

      Research partnering with Kailash. In December

      2019, Cambs reported that he received a job offer and

      would be leaving Center Lake Research shortly.

      Feshbach balked at partnering with Kailash and

      later indicated that he would be continuing Center

      Lake Research without the involvement of Cambs or

      Miles.

38.   Feshbach and Cambs eventually had a falling out. In

      May 2020, after his relationship with Feshbach had

      soured, Cambs reached out to Miles via phone and

      email to negotiate a payment seeking to settle his

      debt to Miles. However, after having acknowledged

      the personal debt multiple times to Miles, Cambs

      sent an email to Miles on May 15, 2020, ultimately

      refusing to pay Miles the debt owed and referring

      Miles to Cambs’s attorney.

39.   Cambs and Feshbach have never paid Miles for any

      of the work he performed for their benefit and at

      their request.

                                   13
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 14 of 24




40.   The total amount of wages the Defendants owe Miles,

      before Wage Act trebling and attorney fee-shifting is

      at least $122,000. The Defendants also owe Miles

      approximately $2,000 in travel expense and expense

      reimbursement. $122,000 for approximately six

      months of work (about $250,000 annualized) is

      similar to Miles’s $250,000 annual salary at his last

      employer, Off Wall Street, and about half of Miles’s

      historical annual pay at Fidelity and KCG as shown

      in Miles’s W-2 tax statements.

41.   Miles exchanged hundreds of emails with Cambs,

      Feshbach and another employee of Feshbach in the

      last half of 2019 while working for them. These

      emails represent significant evidence of the amount

      and nature of the work that Miles did for Cambs and

      Feshbach as well as their satisfaction or even delight

      with the work.

                             COUNT I

                Violation of Massachusetts Wage Law

42.   Miles hereby incorporates all the foregoing paragraphs

      as if fully set forth herein.

43.   Cambs and Feshbach, as employers subject to G.L. c.

                                      14
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 15 of 24




      149, § 148, violated the statute by failing to timely pay

      their employee, Miles, and have illegally detained his

      wages.

                               COUNT II

                         Unjust Enrichment

44.   Miles hereby incorporates all the foregoing paragraphs

      as if fully set forth herein.

45.   As a result of the Defendants’ conduct in detaining the

      Plaintiff’s wages, the Defendants have been unjustly

      enriched to the detriment of Miles in violation of the

      common law of Massachusetts.

                              COUNT III

                          Quantum Meruit

46.   Miles hereby incorporates all the foregoing paragraphs

      as if fully set forth herein.

47.   Miles has been deprived by Cambs and Feshbach of the

      fair value of his services, as described above, and is,

      therefore, entitled to recover in quantum meruit, the

      value of his services pursuant to the common law of

      Massachusetts.




                                      15
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 16 of 24




                               COUNT IV

                         Promissory Estoppel

48.   Miles hereby incorporates all the foregoing paragraphs

      as if fully set forth herein.

49.   Cambs and Feshbach made representations intended to

      induce reliance on the part of Miles. Miles acted in

      reasonable reliance on those representations. Miles is

      at a detriment because of his reasonable reliance on

      their representations.

                               COUNT V

                                  Fraud

50.   Miles hereby incorporates all the foregoing paragraphs

      as if fully set forth herein.

51.   The Defendants made false statements and

      misrepresentations to Miles concerning their intent

      to pay him for his work, as set forth above.

52.   For example, Cambs stated in an email on July 22,

      2019, “we’re happy to start compensating you for this

      as we’re definitely not expecting you to work for free.”

53.   The Defendants and Miles developed a detailed

      payment system. Miles was to be paid $300 per hour
                                      16
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 17 of 24




      for initiation reports that were ultimately published,

      with a maximum of $35,000 per initiation report, and

      $300 per hour for additional incremental work on

      published companies beyond the initiation report.

      The rate was to be lowered to $250 per hour if the

      work was not ultimately sent to a client. The timing

      terms were that 25% of the amount was to be paid

      within two weeks of receiving the spreadsheet invoice

      and the remaining 75% was to be paid within an

      additional few weeks.

54.   Modification of the agreement took place on

      September 13, 2019, which Miles documented in an

      email to the Defendants. Feshbach thanked him for

      the documentation.

55.   Miles reasonably relied to his detriment on their false

      statements and misrepresentations by working for

      the Defendants from July 2019 to December 2019

      without receiving any compensation.

56.   As the intended, direct and proximate result thereof,

      Miles was harmed and continues to suffer, for which

      the Defendants are liable.

57.   Miles was damaged by their fraudulent

                                   17
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 18 of 24




      representations and conduct.

                              COUNT VI

                            Account Stated

58.   Miles hereby incorporates all the foregoing paragraphs

      as if fully set forth herein.

59.   Cambs and Feshbach have a debtor-creditor

      relationship with Miles.

60.   Miles presented invoices to Cambs and Feshbach in

      the form of spreadsheets.

61.   Cambs and Feshbach accepted the amount due as

      correct.

62.   Cambs and Feshbach promised to pay the amount to

      Miles.

63.   Cambs and Feshbach failed to pay the amount to

      Miles.

                        COUNT VII

                   Breach of Contract

64.   Miles hereby incorporates all the foregoing

      paragraphs as if fully set forth herein.

65.   The parties formed one or more binding contractual

      agreements including the elements of offer,

      acceptance and consideration.

                                      18
  Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 19 of 24




66.   The Defendants breached the contract or contracts

      causing damages to the Plaintiffs.

                      COUNT VIII

  Breach of the Implied Covenant of Good Faith
                 and Fair Dealing

67.   Miles hereby incorporates all the foregoing

      paragraphs as if fully set forth herein.

68.   It is implied in the contract or contracts the parties

      formed that the parties would deal with each other

      honestly, fairly, and in good faith, so as to not destroy

      the right of the other party or parties to receive the

      benefits of the contract.

69.   The Defendants’ actions and omissions have violated

      their duties of good faith and fair dealing and have

      thereby harmed the Plaintiff.

                          JURY DEMAND

      THE PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL
      CLAIMS.

      WHEREFORE, Plaintiff requests this Honorable Court to:

      i.    Issue a judgment in his favor on all his claims;

      ii.   Grant the Plaintiff all appropriate relief as provided by law,
            including treble damages, attorney’s fees, interest, and costs.




                                   19
     Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 20 of 24




                                             Respectfully submitted,

                                             ALTON “LEE” MILES,

                                             By his attorneys,


                                             ______________________
                                             Stefan L. Jouret, BBO # 656196
                                             Julia W. Holliday, BBO # 678987
                                             JOURET LLC
                                             Two Center Plaza, Suite 610
                                             Boston, MA 02108
                                             (617) 523-0133 (main)
                                             (617) 507-2576 (facsimile)
                                             jouret@jouretLLC.com
                                             holliday@jouretLLC.com
Dated: June 18, 2021




                                   20
Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 21 of 24




            EXHIBIT A
       Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 22 of 24


                THE COMMONWEALTH OF MASSACHUSETTS
                   OFFICE OF THE ATTORNEY GENERAL
                                   ONE ASHBURTON PLACE
                                BOSTON, MASSACHUSETTS 02108
                                                                                (617) 727-2200
                                                                             (617) 727-4765 TTY
                                                                              www.mass.gov/ago
                                                     May 19, 2021

Attorney Stefan Jouret
Jouret LLC
2 Center Plaza, Suite 610
Boston, MA 02108

RE:    Alton "Lee" Miles
       Request for Private Right of Action against Peter J Cambs

Dear Attorney Jouret:

Thank you for contacting the Office of the Attorney General’s Fair Labor Division.

Massachusetts General Laws Chapter 149, § 150, and Chapter 151, §§ 1B and 20 establish a
private right of action for employees who believe they are victims of certain violations of the
state wage laws.

This letter is to inform you that we are authorizing you to pursue this matter through a private
civil lawsuit. If you elect to sue in civil court, you may bring an action on your own or your
clients’ behalf, and on behalf of other similarly situated workers.

This office will not pursue an investigation or enforcement at this time.


                                                     Sincerely,

                                                     Fair Labor Division
                                                     Office of Attorney General Maura Healey
                                                     (617) 727-3465
Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 23 of 24




             EXHIBITB
Case 1:21-cv-11481-WGY Document 1-1 Filed 09/10/21 Page 24 of 24
